Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
	This action is in response to the claims filed 11/11/20. Claims 1-17 are pending and under examination.

Claim Objections
Claim 1 is objected to because of the following informalities:  the claim currently recites the group selected from (i) and (ii) and (iii). The “and” at line 14 should be removed as “and” should only appear before the last element of a list.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  the claim currently recites the group selected from (i) and (ii) and (iii). The “and” at line 8 should be removed as “and” should only appear before the last element of a list.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  the claim currently recites the group selected from (i) and (ii) and (iii). The “and” at line 7 should be removed as “and” should only appear before the last element of a list.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4, 5, 8, and 12-15 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 4: the only difference between this claim and claim 1 is in the preamble. However, when reading the preamble in the context of the entire claim, the recitation “a composition” does not provide a further limitation because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. For example, the isolated antibody of claim 1 is itself a “composition” and so merely referring to it as such does not further limit the claim.
Claim 5: the only difference between this claim and claim 4 (and claim 1) is the recitation of an intended use. However, this intended use does not materially affect the structure of the antibody nor does it place any clear limitation on the claims from which it depends. Similarly, the terms “pharmaceutical” and “diagnostic” do not place any clear limitation on the antibody.
Claim 8: the only difference between this claim and claim 1 is in the preamble (“a kit for”). However, when reading the preamble in the context of the entire claim, the recitation “a kit” does not provide a further limitation because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. There is no art recognized requirement for “kits” and so merely referring to it as such does not further limit the claim. Further, the recitation of “one or more” isolated antibodies does not distinguish this claim. The “antibodies” are clearly referring to “the isolated antibody” because of the antecedent implications of using “the”, meaning that this one or more antibody is multiple copies of the same antibody and not a mixture of different antibodies. The antibody of claim 1 still encompasses a plurality of the same antibody as articulated below.
Claim 12: the only difference between this claim and claim 8 (and claim 1) is the recitation of the kit being an immunoassay kit. However, by the very nature of requiring an antibody, such a kit is an immunoassay kit. Further, there is no clear distinction between the antibody itself and this “kit”. In other words, provided with just the antibody of claim 1 or the “kit” in claim 8, it would be reasonable to interpret that antibody as an “immunoassay kit”, as this phrase does not imply any particular structure or requirement other than it must have an “immune” component, e.g., the antibody itself.
Claim 13: this claim recites known forms of assays. For example, ELISA is a technique that requires, e.g., enzymes, antibodies, a solid substrate, etc, in order to perform. However, the claim is not a method claim, but a composition of matter (a “kit”). An ELISA “kit” does not necessarily have these components as merely supplying the antibody itself may meet the limitations of an ELISA kit, as “kit” is not a defined term of art nor are there clear boundaries regarding what must be included in an ELISA kit.
Claim 14: this claim recites a limitation in the preamble—the kit—is in a lateral flow assay format. However, the claim is not a method claim, but a composition of matter (a “kit”). An “immunoassay kit in a lateral flow assay format” does not necessarily have any particular components as merely supplying the antibody itself may meet the limitations of this kit, as “kit” is not a defined term of art nor are there clear boundaries regarding what must be included in such a kit.
Claim 15: this claim recites a limitation in the preamble—the kit—is a sandwich assay kit. However, the claim is not a method claim, but a composition of matter (a “kit”). A “sandwich assay kit” does not necessarily have any particular components as merely supplying the antibody itself may meet the limitations of this kit, as “kit” is not a defined term of art nor are there clear boundaries regarding what must be included in such a kit.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The specification at paragraph 43 defines “antibody” to include antigen-binding fragments thereof. However, the claim itself recites an antigen-binding fragment separately from the “antibody” (claim 1 line 2).
Thus, the claim is not clearly defined. It is unclear if the “antibody” of claim 1 encompasses an antibody fragment. In one interpretation it does because of the definition in the specification. In another it does not because if it did, the recitation of an antigen-binding fragment in the claim would be unnecessary. This second interpretation is further supported by claim 3, which clearly defines fragments for the “antigen-binding fragment”, not the antibody.
As the term is unclear in claim 1, this raises the question regarding the use of “antibody” in other claims as well. Note that this use of “antibody” and “antigen-binding fragment” in the same claim also exists elsewhere, e.g., claim 7.
Therefore, claims 1-17 are indefinite.

Claims 8-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 8-15 are directed to a “kit”. This term is not defined by the claim nor in the specification. Examples of a kit in the specification include only comprising the antibody itself (paragraph 93) as well as including a number of other possible elements, such as instructions (paragraph 93), a microtiter plate (paragraph 100), or buffers (paragraph 101). However, these are all exemplary and do not place any clear limitation on what is required of a kit.
MPEP § 2173.02 (II) states that one of the purposes of examination under 35 USC § 112, second paragraph is to determine whether the claim apprises one of ordinary skill in the art of its scope and, therefore, serves the notice function required by 35 U.S.C. 112, second paragraph, by providing clear warning to others as to what constitutes infringement of the patent. See, e.g., Solomon v. Kimberly-Clark Corp., 216 F.3d 1372, 1379, 55 USPQ2d 1279, 1283 (Fed. Cir. 2000). See also In re Larsen, No. 01-1092 (Fed. Cir. May 9, 2001) (unpublished). If the language of the claim is such that a person of ordinary skill in the art could not interpret the metes and bounds of the claim so as to understand how to avoid infringement, a rejection of the claim under 35 U.S.C. 112, second paragraph, would be appropriate. See Morton Int’l, Inc. v. Cardinal Chem. Co., 5 F.3d 1464, 1470, 28 USPQ2d 1190, 1195 (Fed. Cir. 1993). In this case, the claims are directed to an antibody (claim 1) and a “kit”, whose only limitation is that of the same antibody. In one interpretation, there is some undisclosed limitation that distinguishes an antibody from a kit comprising the antibody or from an ELISA kit comprising the antibody, yet the artisan reading the claims in light of the specification would be wholly unclear on the metes and bounds of that distinction.
Claim 14 requires the kit is in a lateral flow assay format, but this is not a method claim. While the elements for performing a lateral flow immunoassay may be provided, it is unclear how a kit itself can be provided in a lateral flow format. Paragraph 99 of the specification describes some examples of elements that might be included in such a format, but none of those elements are strictly required nor does the specification describe the difference between, e.g., an assay strip provided in a lateral flow format versus an assay strip which is not. A detection antibody, another exemplary element, may be used in sandwich assays, ELISA, or any number of immunoassays and the specification provides insufficient guidance to the skilled artisan to determine when a detection antibody is in a lateral flow format versus when it is not.
Finally, it is unclear if “kit” provides any actual limitation on the claim (see §112(d) rejections above). Phrases such as “wherein the kit is an immunoassay kit” may not be referring to the contents of the kit at all, but merely providing a name to the kit. For example, provided with just the antibody, this claim might be infringed by simply referring to the antibody as an “ELISA kit”, as these limitations are directed wholly to modifying the preamble of claim 8, e.g., a kit for detecting, an immunoassay kit for detecting, RIA kit for detecting, or immunoassay in a lateral flow assay format kit for detecting.
Therefore, claims 8-15 are indefinite.

Claims 16 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "the VH" and “the VL” set forth in claim 1. There is insufficient antecedent basis for this limitation in the claim because claim 1 provides two separate recitations of “a VH” and “a VL” and it is unclear which of these recitations “the” VH/VL is referring to. Claim 17 does not clarify this and so is indefinite for the same reasons.
Therefore, claims 16-17 are indefinite.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 1 is directed to an antibody or antibody fragment that binds SARS-COV-2. In addition to this function, the antibody comprises:
- the six cdr sequences set forth in (i)(a-b)
- the six cdr sequences set forth in (ii)(a-b)
- a combination of the CDRs set forth in (i) and (ii).

A claim must be given its broadest, reasonable interpretation. 
The specification at paragraph 38 defines the terms “a”, “an” and “the” to include plurals “unless the context clearly dictates otherwise”. Claim 1 is “An isolated antibody” and the structural limitations are to a single antibody as the limitations of the “first antibody” and “second antibody” are claimed as alternative choices (same Markush Group) for the “isolated antibody” in the preamble. Thus, the context clearly indicates that claim 1 is defining an individual antibody. The Examiner notes that this does not limit the claim in a “consisting of” manner as a plurality of, e.g., an antibody meeting the limitations of the first antibody in claim 1(i) would still be within the scope of the claim. However, the claim is defining a single antibody and not a plurality of different antibodies. This interpretation is important when evaluating part (iii) “a combination of (i) and (ii)”. The context makes clear that this is not a combination where by antibody (i) and antibody (ii) exist in the same composition, i.e., the claim is to a single antibody, not two different antibodies. Thus, the broadest, reasonable interpretation of part (iii) is that the “combination” is a combination of the structural elements in the two antibodies, e.g., an isolated antibody comprising SEQ ID NOs: 1, 2, 11, 5, 14 and 15 as the respective CDRs. 
Further, the claim is to an antibody or antigen-binding fragment thereof, yet the structural limitations are required only by the antibody (“wherein the isolated antibody is selected from”) and does not place any structural limitations on the “binding fragment”. The specification at paragraph 43 defines “antibody” to include antigen-binding fragments thereof. However, the claim itself sets forth that an antigen-binding fragment is to be separately considered from “antibody” (see §112(b) rejection above). It is therefore reasonable to interpret these as two separate entities as the claim sets them out separately. In other words, the claim is directed to any antigen-binding fragment of the parent antibody without requiring preservation of any particular part of that parent antibody, so long as the function is preserved. As such, these fragments are defined wholly by the desired function.
See MPEP §2163(I)(A) which states:
 "The claimed invention as a whole may not be adequately described where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art recognized correlation or relationship between the structure of the invention and its function. A biomolecule sequence described only by a functional characteristic, without any known or disclosed correlation between that function and the structure of the sequence, normally is not a sufficient identifying characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence.”

	
In this case, antibodies generally share certain characteristics such as Fc regions or hinge regions. However, these structures are not correlated with the binding function of the antibody. The hyper variable regions (HVRs), i.e., complementarity determining regions (CDRs) of an antibody, are well established in the art as the portion of the binding region which imparts the specificity of an antibody. However, there is no way to a priori look at an antigen sequence (SARS-COV-2) and envisage the sequences which will bind that target. First, even highly related CDRs may not bind the same target. See for example Kussie (cited on form 892) who demonstrates that a single amino acid change in the heavy chain of an antibody which binds p-axophenylarsonate (Ars) completely abrogates the ability of the antibody to bind Ars but adds the functionality of binding the structurally related p-azophenylsulfonate (e.g., abstract). Second, even when provided with several related antibodies that bind the desired target, this does not represent the astronomical and potentially unknowable breadth of all possible amino acid sequences which will result in the desired binding properties. This is exemplified by the Court decision in Abbvie (Abbvie v Janssen 759 F.3d 1285 (Fed. Cir. 2014)), where Abbvie developed over 200 antibodies that shared 99.5% identity in the variable regions (p.7) and which bound the target, but in no way allowed one to envisage the unique structure of Centocor’s antibodies which bound the same target but shared only 50% sequence similarity (see table on page 11).
The art recognizes that the CDRs define the binding properties of an antibody and that even single amino acid changes to this region can completely abrogate the binding specificity of an antibody. As a further example, see Chen (cited on form 892) which demonstrates single amino acid changes in the VH CDR2 sequence can increase binding, decrease binding, destroy binding, or have no effect on binding when compared to the wild-type antibody. 
Making changes to the CDR sequence of an antibody is a highly unpredictable process and the skilled artisan could not a priori make any predictions regarding such mutations with any reasonable expectation of success nor envisage the breadth of structurally unrelated CDR combinations that would still possess the required functions. 
This rationale is germane to the claimed antigen-binding fragments. The specification—and indeed the claims themselves—describe the six CDRs of two different antibodies which possess the required function. However, the claim then broadly encompasses any binding fragment of those antibodies. While this includes common fragments such as Fab which will still comprise all six CDRs, it also potentially encompasses less than all six CDRs. It is possible that the antibody will still bind the target if one amino acid from L-CDR1 were removed, but it is also possible that it would not. It is possible that the heavy chain or light chain alone will bind the target, but also possible that they do not. The specification does not provide any evidence of a binding fragment comprising less than all six of the claimed CDRs and so does not convey possession of such a fragment to those of skill in the art.
Turning to the “combination” antibody, it is appreciated that the claim language would still require such an antibody to have all six CDRs, selected from either those listed in (i) or (ii). However, as above, arbitrarily altering any amino acid in the CDR of an antibody is unpredictable and the specification does not convey possession of any CDR combinations other than those of the disclosed antibodies. It is well-known in the art that specificity of an antibody stems from the interaction of six CDRs and CDRs are not generally recognized as interchangeable, such that using one CDR from one antibody would not be reasonably expected to confer the same binding properties or even the same binding target when combined with CDRs from other antibodies. For example, WO 2008068048 (cited on form 892) discloses an antibody with a heavy chain comprising three CDRs (SEQ ID NO: 2) that binds secreted aspartyl protease from Candida sp. US 20170355756 (form 892) describes the same three CDRs in the heavy chain (C10-VH3) combined with a different light chain that binds human TDP-43. There is no evidence in the instant specification that the CDRs of one antibody, placed in the context of the CDRs of the other antibody in a number of different permutations, would result in the required function. As such, the specification fails to set forth a structure-function correlation sufficient to claim all possible antibodies arising from the permutations of the CDRs from two antibodies.
The above rationale applies equally to the remaining claims encompassing the same antibodies, e.g., claim 7.
	Therefore, claims 1-17 do not meet the written description requirement. 
	
		
Allowable Subject Matter
	In claim 1, the antibody of (i) and the antibody of (ii) are free of the prior art. No documents were discovered which disclosed the same combination of six CDR sequences. For the reasons set forth in the written description rejection, changes to a CDR are unpredictable and so, without a clear teaching or suggestion to arrive at the claimed sequence combinations, such an antibody is non-obvious.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM M WEIDNER whose telephone number is (571)272-3045. The examiner can normally be reached M-F 9-16.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Weidner/             Primary Examiner, Art Unit 1649